DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 01/05/2022 have been fully considered but they are not persuasive. 
For example, applicant argues “Clark does not specifically disclose that the coefficient of the adaptive signal intensity correction filter is adaptively changed in response to a frequency spectrum of the echo signal received by the frequency analyzer due to a change of an observation site on the examination object” and "the cited references do not disclose all of the limitations of independent claims 1 and 10" (REMARKS pg. 7)". Examiner respectfully disagrees in that Clark in Col 2 lines 45-65 explicitly discloses generating one or more filter parameters (e.g. coefficients) based upon (i.e. in response to) the signal constraints and the signal statistics and the adaptive filter is automatically initiated by the system periodically at regular time intervals during operation of the system in order to reset the coefficients and in Col 8 lines 29-40 discloses updating the coefficients about once per second in order to keep up with the changing anatomical views. Furthermore, Clark in Col. 8 line 60 – Col. 9 line 5 and Col. 15 lines 16-32 further discloses the sample signal statistics (which are used to generate the signal statistics as discussed above) include a frequency spectrum of the input data. Thus, based on the above cited passages examiner notes that in response to signal statistics (e.g. frequency spectrum) the coefficients are generated and are adaptively changed at regular time intervals (e.g. once per second) in order to keep up with changing anatomical views (i.e. due to a change in observation site). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A signal intensity adjuster” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “signal intensity adjuster” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “signal intensity adjuster”) is modified by functional language (“adjusts signal intensity”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that “a filtering unit ” ([0075]) “realized by a hardware circuit such as an integrated circuit” [0090] appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
“An image data generator” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “image data generator” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “image data generator”) is modified by functional language (“generates ultrasound image data”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that “an envelope detector ” [75] “realized by a hardware circuit such as an integrated circuit” ([0090])  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
-	“A frequency analyzer” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “analyzer” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “analyzer”) is modified by functional language (“performs frequency analysis”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. 
A review of the specification shows that  “realized by a hardware circuit such as an integrated circuit” (PGPub [0091]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
“A harmonic component extractor” in claim 8 lines 3-4 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “harmonic component extractor” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “harmonic component extractor”) is modified by functional language (“extracts a harmonic component of the received echo signal”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that “a hardware circuit such as an integrated circuit” [0090] appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyne (US 4881549 A) in view of Clark (US 6142942 B2), hereinafter Clark.
Regarding claims 1 and 10, 
Rhyne teaches an ultrasound diagnostic apparatus (at least fig. 7 and corresponding disclosure in at least Col. 9 lines 18-40) comprising:
An ultrasound probe (at least fig. 7 (20) and corresponding disclosure in at least Col. 9 lines 18-40) that transmits transmission ultrasound to an examination object, receives echoes from the examination object and generates an echo signal (at least col. 10 lines 26-44 which discloses apparatus 100 receives the backscatter signal R. Examiner notes the signal would be generated by the ultrasound probe for the apparatus to receive it) 
A transmitter (at least fig. 7 (24) and corresponding disclosure in at least Col. 9 lines 18-40) that generates a drive signal and outputs the drive signal to the ultrasound probe to cause the ultrasound probe to generate the transmission ultrasound (Col. 9 lines 18-40 which disclose a ultrasound signal generator. Examiner notes this would necessarily drive the ultrasound probe to generate the transmission ultrasound. 
A receiver (at least fig. 7 (100) and corresponding disclosure in at least Col. 9 lines 18-40) that receives the echo signal from the ultrasound probe (Col. 9 lines 18-40 which disclose apparatus 100 receives the backscatter signal); and
A signal intensity adjuster (at least fig. 7 (112) and corresponding disclosure in at least col. 9 lines 41-52) that adjusts signal intensity of an echo signal resulting in flat signal intensity (col. 9 lines 41-51 which discloses the whitening filter produces a flat or constant frequency spectrum and at least fig. 12C and corresponding disclosure in at least col. 19 lines 1-7) along a predetermined frequency range (Col. 9 which discloses the whitening produces a flat spectrum over the flat frequency band (i.e. predetermined frequency range) established by filter 110) using a signal intensity correction filter (at least fig. 10 (150) and corresponding disclosure in at least col. 16 lines 38-62)
And an image data generator (at least fig. 7 (32) and corresponding disclosure in at least Col 10 lines 10-13 which discloses disclose video driver generates video images) that generates ultrasound image data from the echo signal having the adjusted signal intensity (Examiner notes the images are generated after the signal has been filtered by the signal intensity adjuster 112 and are thus generated from the echo signals having the adjusted signal intensity)
and a frequency analyzer (at least fig. 7 (118) and corresponding disclosure in at least col. 10 lines 6-11. Examiner notes a Fourier transform circuit would perform an analysis of the frequency) that performs frequency analysis on the signal intensity in the flat frequency range of the echo signal and generates an analysis result (at least fig. 8D (542 and 544) and corresponding disclosure),
Wherein the signal intensity correction filter (150) is an adaptive signal intensity correction filter (Cols. 3-4 which disclose whitening each data point for effects of instrumentation, bulk tissue loss and myocardium. Examiner notes the signal correction appears to be adaptive in its broadest reasonable interpretation by adapting to the different effects at each data point).

Rhyne fails to explicitly teach that the signal intensity adjuster sets a coefficient of the adaptive signal intensity correction filter according to the analysis result, the frequency analysis and the setting of the coefficient are performed at predetermined time intervals during operation of the ultrasound diagnostic apparatus, and 
The coefficient of the adaptive signal intensity correction filter is adaptively changed in accordance with a change of an observation site of the echo signal scattered by the examination object.

Clark, in a similar field of endeavor involving ultrasound signal filtering, teaches an ultrasonic diagnostic apparatus 
Comprising a signal intensity adjuster (at least fig. 3 (60) and corresponding disclosure in at least col. 13 lines 13-22) wherein the signal intensity adjuster adjusts the signal intensity of the echo signal by filtering the echo signal using a  signal intensity correction filter (at least figs. 2A (62) and corresponding disclosure)
And further comprising a frequency analyzer (at least fig. 2A (69) and corresponding disclosure in at least col. 12 lines 6-24) that performs frequency analysis on the signal intensity in a predetermined frequency range (at least fig. 8 (85a and 85b) and corresponding disclosure in at least col. 15 lines 15-32) of the echo signal (Column 15 lines 16-32 which disclose the shaping algorithm 72 (as part of the controller 69) analyzes the signal to determine a frequency band (in other words perform an analysis on the frequency) for the desired frequency function. Examiner notes that the analysis is performed over the entire signal which includes the predetermined frequency range therefore analysis (i.e. frequency analysis) is performed in the predetermined frequency range) and generates an analysis result (Col. 16 lines 6-14 which discloses the shaping algorithm computes optimal filter coefficients by sampling the transfer function H(t)), wherein
The signal intensity correction filter (62) is an adaptive signal intensity correction filter (Col. 8 which discloses filter 62 is a Finite impulse response (FIR) filter and imposes and adjustable transfer function) and 
The signal intensity adjuster (at least fig. 2A (69) and corresponding disclosure) sets a coefficient of the adaptive signal intensity correction filter according to the analysis result (Abstract which discloses the controller communicates the coefficients to the adaptive filter) and uses the adaptive signal intensity correction filter for the filter (Abstract which discloses the filter coefficients cause the adaptive filter to transform the data to produce the desired output); and 
the frequency analysis and the setting of the coefficient are performed at predetermined time intervals during operation of the ultrasound diagnostic apparatus (Col 12 which discloses the shaping algorithm is initiated at predefined time intervals during operation of the associated ultrasound imaging system and the shaping algorithm modifies the coefficients. Examiner notes frequency analysis is performed in order to modify the coefficient)
the coefficient of the adaptive signal intensity correction filter is adaptively changed in response to a frequency spectrum (Col 2 lines 45-65 which discloses generating one or more filter parameters (e.g. coefficients) based upon (i.e. in response to) the signal constraints and the signal statistics from a sample signal of input data (26) and further discloses the coefficients are reset (i.e. adaptively changed) periodically and Col. 8 line 60 -Col. 9 line 5 which disclose the shaping algorithm is designed to analyze one or more sample acoustic lines from the data buffer and compute sample signal statistics such as spectrum and signal to noise ratio) of the echo signal (Examiner notes the input signal (26) is an echo signal as disclosed in Col. 6 lines 12-22) received by the frequency analyzer (69) due to a change of an observation site of the examination object (Col 8 lines 19-40 which discloses updating the adaptive filter coefficients once per second in order to keep up with the changing anatomical views (i.e. observation site) during a clinical examination. Examiner thus notes that in updating (i.e. adaptively changing) the adaptive filter coefficients to keep up with the changing anatomical views would be in response to signal statistics (e.g. frequency spectrum) received by the analyzer accordingly)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rhyne to include setting a coefficient as taught by Clark in order to  enhance the filtering of Rhyne such that the filtered signal remains flat as the anatomical view changes. Such a modification would produce the desired output (Clark abstract) of the flattened signal of Rhyne if any probe movement occurs or the observation site within the examination part changes accordingly. 

The modified system would perform the method of claim 10 since the functions of claim 10 correspond to the functions of the system components of claim 1.

Regarding claim 2,
	Rhyne teaches the elements of claim 1 as previously stated. Rhyne further teaches wherein a bandpass filter sets the frequency range (Col. 16 lines 50-62) and wherein the signal intensity adjuster adjusts the signal intensity of the echo signal such that a ratio obtained by dividing an upper end frequency of the flat frequency range by a lower end frequency of the frequency range is approximately 1.6 (~6.5MHz/3.9MHz). Rhyne, as currently modified, fails to explicitly teach or depict a frequency range in which the ratio is 2.0 or more.
 	Clark further teaches wherein the signal intensity adjuster adjusts the signal intensity of the echo signal such that a ratio obtain further teaches wherein the signal intensity adjuster adjusts the signal intensity of the echo signal such that a ratio obtained by dividing an upper-end frequency (85b) of the predetermined frequency range by a lower-end frequency (85a) of the predetermined frequency range is 2.0 or more (at least fig. 8. Examiner notes that the upper end frequency (85b) appears to be approximately 4.9 MHz and the lower end frequency (85a) appears to be 1.7 MHz. Examiner further notes that 4.9 MHz divided by 1.7 MHz is 2.9). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rhyne to include a frequency range as taught by Clark in order to increase the bandwidth increasing the signal-to-noise ratio (Clark Col. 16 lines 60-67).

Regarding claim 4,
Rhyne, as modified, teaches the elements of claim 1 as previously stated. Rhyne further teaches wherein the signal intensity adjuster (112) adjusts the signal intensity of the echo signal such that a flatness obtained by dividing a width of the flat frequency range (at least fig. 12C which depicts the frequency range is approximately 2.6 Mhz (6.5 Mhz – 3.9 Mhz)) by a width of an imaging range (at least fig. 12C which depicts an imaging range is approximately 2.6 Mhz (6.5 Mhz – 3.9 Mhz)) is 80% or more (examiner notes the flat frequency range is an imaging range because it falls within the imaging frequency ranges. The widths divided are equal to 100%);
wherein the imaging frequency range is a range of continuous frequencies where the sensitivity is not below -40 dB from the highest signal sensitivity (examiner notes the imaging range (e.g. flat frequency range) is not below -40 dB from the highest signal sensitivity).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rhyne and Clark as applied to claim 1 above and further in view of Li et al. (US 20110044516 A1), hereinafter Li.
Rhyne, as modified, teaches the elements of claim 1 as previously stated. Rhyne further teaches wherein a signal intensity adjuster adjusts the signal intensity of the echo signal such that an upper-end frequency of the flat frequency range is 6.5 MHz (at least fig. 12C).  
Rhyne fails to explicitly teach wherein the upper-end frequency of the flat frequency range is 20 MHz or more. 
Li teaches wherein the signal intensity adjuster ([0054] passband filter) adjusts the signal intensity of the echo signal such that an upper-end frequency of a flat frequency range is 20 MHz or more (at least fig. 9 which illustrates the 14.21 MHZ filtered signal and [0054] which discloses the frequency response has a bandwidth between 14 MHz and 21MHz and examiner notes that fig. 9 explicitly shows that at -10db an upper-end frequency of a flat frequency range in its broadest reasonable interpretation appears to be 22 MHz).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teaches of Clark to include an upper-end frequency of the flat frequency range which is 20MHz or more in order to account for a range of absorption coefficients of the biological medium (Li [0035]). 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyne and Clark, as applied to claims 1 and 10 above and further in view of Gritzky (US 20110251488 A1).
Regarding claims 5 and 11,
Rhyne teaches the elements of claims 1 and 10 as previously stated Rhyne further teaches further comprising a hardware processor (at least fig. 7 (32) in at least col. 9 lines 18-40) that displays the ultrasound image on a display (at least fig. 7 (30) and corresponding disclosure in at least col. 9 lines 18-40) at a display pixel resolution.
Rhyne fails to explicitly teach wherein the hardware processor adjusts a display size on a screen of the display such that a ratio obtained by dividing an in-vivo wavelength corresponding to an upper-end frequency of the flat frequency range by the display pixel resolution is 4.0 or more.
Gritzky teaches, from within the field of endeavor, the hardware processor (at least fig. 5 (116) and corresponding disclosure in at least [0042]) adjusts a display size on a screen of the display such that a ratio obtained by dividing an in-vivo wavelength (~.2369 mm) corresponding to an upper-end frequency of the flat frequency range (~6.5 MHz) by the display pixel resolution is 4.0 or more ([0021] which discloses system settings, such as pixel size, may be set by the user and [0022] which discloses the pixel size must be less than .1 mm). When combined with Rhyne, the certain pixel sizes below .1 mm would ensure a ratio of an in-vivo wavelength (.2369 mm) corresponding to an upper-end frequency of the flat frequency range (6.5 MHz) is greater than or equal to 4. Examiner notes that .059225 mm or smaller pixel size would make this ratio greater than 4.0.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Rhyne to include adjusting the display size as taught by Gritzky in order to enhance the image to ensure proper measurements (Gritzky [0035]). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyne and Clark as applied to claim 1 above and further in view of Taniguchi (US 20140249418 A1).
Regarding claim 8,
Rhyne, as modified, teaches the elements of claim 1 as previously stated. Rhyne further teaches the transmitter generates the drive signal for imaging, the ultrasound diagnostic apparatus (fig. 7), and the signal intensity adjuster adjusts signal intensity of an echo signal, however, Rhyne fails to explicitly teach the transmitter generates the drive signal for tissue harmonic imaging,
Taniguchi teaches an ultrasonic diagnostic apparatus (at least fig. 2 (S) in at least [0050]) comprising a harmonic component extractor (at least fig. 2 (14a) in at least [0071]) that extracts a harmonic component of the received echo signal. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Rhyne to include the transmitter that generates drive signal for tissue harmonic imaging as taught by Taniguchi in order to extract a second harmonic signal. Furthermore, it would have been obvious to have modified the ultrasound diagnostic apparatus as taught by Rhyne to have included a harmonic component extractor that extracts a harmonic component of the received echo signal as taught by Taniguchi in order to improve the resolution of the ultrasound image (Taniguchi [0108])
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Rhyne to adjust the signal intensity of an echo signal of the extracted harmonic component in order to filter a signal which has an already improved resolution. 

Regarding claim 9,
Rhyne, as modified, teaches the elements of claim 8 as previously stated. Taniguchi further teaches wherein in the tissue harmonic imaging:
in a frequency band at -20 dB of the ultrasound probe, a first intensity peak (at least fig. 5C (PK1) in at least [0061]) is on a lower frequency side than a center frequency of the transmission frequency band and in a frequency band a -20 db of the ultrasound probe, a second intensity peak (at least fig. 5C (PK3) in at least [0061]) is on a higher frequency side than the center frequency of the transmission frequency band, and 
an intensity in a frequency region between the first intensity peak and the second intensity peak is, from the larger intensity between the first intensity peak and the second intensity peak, -20 dB or greater ([0061] which discloses the intensities between the intensity peaks (PK1 and PK3) are -20dB or greater with PK1 (interpreted to be the larger intensity) being used as a reference). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teachings of Rhyne to include a frequency power spectrum of a transmission pulse signal as taught by Taniguchi in order to obtain the desired transmission ultrasound waveform in a conventional ultrasound diagnostic imaging apparatus (Taniguchi [0006]). 
Furthermore it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Rhyne to include an intensity in a frequency range between the intensity speaks is -20 dB or more with a maximum value of intensities of the intensity peaks being a reference in order to improve the resolution (Taniguchi [0109]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793